
	
		II
		110th CONGRESS
		1st Session
		S. 2027
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Akaka (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, chapter 5, to
		  authorize the Secretary of Veterans Affairs to establish and promote programs
		  and activities honoring veterans and to authorize the next of kin of a deceased
		  veteran to wear the veteran's awards and decorations under certain
		  circumstances.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans' Pride Initiative
			 Act.
		2.Authority to
			 establish and promote programs and activities honoring veterans; wearing of
			 awards and decorations
			(a)Subchapter II of
			 chapter 5, title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					532.Establishment
				and promotion of programs honoring veterans; wearing of awards and
				decorations
						(a)The Secretary may
				establish and promote programs and activities as specified in subsection (b)
				for the purpose of honoring veterans, increasing public awareness and
				appreciation of veterans' service, and encouraging veterans and their families
				to express pride in such service.
						(b)The programs and
				activities referenced in subsection (a) are—
							(1)programs to
				foster patriotism and pride in veterans' service by encouraging veterans and
				the next of kin of deceased veterans to wear awards and decorations earned by
				such veterans for the purpose of patriotic observances on Memorial Day,
				Independence Day, Veterans Day, and such other patriotic observances as the
				Secretary, in consultation with the Secretary of Defense, may prescribe;
				and
							(2)such other
				programs and activities as the Secretary may establish by regulation that are
				consistent with the purposes of paragraph (a) of this section.
							(c)Notwithstanding
				sections 771 and 772, title 10, United States Code, the next of kin of a
				deceased veteran may wear awards or decorations earned by the deceased veteran
				for purposes of such programs and activities in connection with Memorial Day,
				Independence Day, and Veterans Day events, or such other patriotic observances
				as the Secretary, in consultation with the Secretary of Defense, may
				prescribe.
							(1)For the purpose
				of this subsection the term—
								(A)awards or
				decorations means any decoration, medal, badge, or ribbon bestowed on an
				individual or unit; and
								(B)next of
				kin means the surviving spouse or parent of the veteran or any child of
				the veteran under the age of 18.
								(2)The wearing of an
				award or decoration as authorized in this subsection shall not be a violation
				of section 704(a), title 18, United States
				Code.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding after section 531 the following new item:
				
					
						532. Establishment and
				promotion of programs honoring veterans; wearing of awards and
				decorations.
					
					.
			
